UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

wanna nnennnneee --- — _-X
JAGDEV SINGH;
KULDEEP SINGH
Plaintiff
AFFIRMATION
-against-

EDNY 19 CV 6927
MANDEEP KAUR;
MANMOHAN SINGH;
TALICO CONTRACTING INC.;

NEELAM CONSTRUCTION CORPORATION;
WESTERN SURETY COMPANY
wae nennennnnnn ene _ ---- w------X

 

JONATHAN SILVER, an attorney duly licensed to practice law in the
Courts of the State of New York, hereby affirms under the penalties of perjury:

1. I am the attorney for the plaintiffs in the above entitled action and
I am fully familiar with the facts and circumstances of this case.

2. T submit this Affirmation to support this application to be relieved
as the attorney of record for the plaintiffs in this action.

3. This action was commenced on behalf of the plaintiffs seeking on
their behalf damages against the named defendants based on allegations of unpaid
wages, unpaid overtime wages, unpaid prevailing wages and fringe benefits due
them from the defendants.

4. Plaintiff's alleged in their complaint as follows:

5, Plaintiffs both reside in Queens and were employed at

construction sites within New York City by defendants
MANDEEP KAUR, MANMOHAN SINGH and TALICO
CONTRACTING INC.( “EMPLOYERS’”) , their respective
agents, servants, employees and assigns.

6. Plaintiffs were the employees of EMPLOYERS within
the meaning of the FLSA and the NYLL and the
EMPLOYERS were subject to the provisions of the NYLL
and the FLSA and applicable contracts and agreements
including contracts involving the defendants.

7. Specifically, plaintiff KULDEEP SINGH was
employed by EMPLOYERS from approximately November
2014 until early March 2018. He worked erecting and taking
down scaffolds. His locations of work varied during that
period of time. During the weekdays, Monday through Friday,
plaintiff worked at locations consisting of properties owned,
managed, operated by the NEW YORK CITY HOUSING
AUTHORITY (NYCHA). He worked on Saturdays at
NYCHA properties twice each month and on the other
Saturdays he worked at various other locations that he
believes are not NYCHA properties. He generally worked
starting at 7 AM until 5 PM. He had a 30 minute lunch break.

He was paid in cash at the rate of $120.00 per day until
sometime in 2015. Then he was paid by check in varying
amounts.

8. Specifically, plaintiff JAGDEV SINGH was employed
by EMPLOYERS from approximately May 2013 until mid
March 2018. He worked erecting and taking down scaffolds.
His locations of work varied during that period of time.
During the weekdays, Monday through Friday, plaintiff
worked at locations consisting of properties owned, managed,
operated by the NEW YORK CITY HOUSING
AUTHORITY (NYCHA). He worked on Saturdays at
NYCHA properties twice each month and on the other
Saturdays at various other locations that he believes are not
NYCHA properties. He generally worked starting at 7 AM
until 5 PM. He had a 30 minute lunch break. He was paid in
cash at the rate of $120.00 per day until sometime in 2015.
Then he was paid by check for varying amounts.

5. These allegations were made by this office based on various
conversation with the plaintiffs as well as based on certain documents presented by
them to me at that time which plaintiffs indicated were the records of their
employment for the period of time in question.

6. In secking to obtain further records from the plaintiffs in order to
comply with the defendants’ counsels demands, the plaintiffs came to my office

 

8. In conversations about these new documents, the clients also

informed ne ei aren ene

   

9. As had been previously directed by the Court, both plaintiffs have

already been deposed even before documents were exchanged. Plaintiffs testified

that dmg aera

    
 

12. An attorney may seek to withdraw when it becomes

unreasonably difficult for the lawyer to carry out employment effectively. (Code of

Professional Responsibility DR 2-110 [c] [1] [iv] [22 NYCRR 1200.15 (c) (1)

\)) (i> ets

13. It is the general rule that an attorney may terminate the

 

attorney-client relationship "at any time for a good and sufficient cause and upon
reasonable notice" Matter of Dunn, 205 NY 398, 403; see, Code of Professional

Responsibility DR 2-110 [22 NYCRR 1200.15])."Irreconcilable differences
between the attorney and the client with respect to the proper course to be pursued

in the litigation" can give rise to a good basis to withdraw. Winters v Rise Steel

Erection Corp., 231 AD2d 626. Cie an ,

14, It is requested that this application to withdraw be granted under

 

such terms as would be just and proper
WHEREFORE, the undersigned prays that the relief

requested herein be granted and that the undersigned have such other and further

relief as is just and proper.

Dated: Kew Gardens, New York
November 16, 2020 (HV (

[ONES SILVER
